Citation Nr: 1521607	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-31 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1. Entitlement to accrued benefits.

2. Entitlement to recognition of the Appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1942 to October 1945.  The Veteran died in May 1989.  The Appellant is his daughter. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In her November 2013 VA Form 9, the Appellant requested a Board hearing.  The RO did not schedule the Appellant's hearing nor has she withdrawn this request.  Therefore, remand is warranted. 

Accordingly, the case is REMANDED for the following action:

Given the nature of the claim, clarify whether the Appellant desires a Board hearing in Washington, D.C. or at the RO, and if so, schedule such hearing.  Then follow all appropriate appellate proceedings. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




